DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 6/14/2022.
Claim(s) 1-5, 7, 9 and 11 has/have been cancelled.
Claims(s) 16 has/have been added. 
Claims(s) 6, 8, 10, 12-16 is/are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.


Response to Arguments
Applicant’s arguments with respect to claim(s) 6, 8, 10 and 12-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, 13, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai US 20180270869.

As to claim 6:
Shi et al. discloses:
A terminal comprising: 
a transmitter configured to transmit a preamble in uplink; 
(“1) Random Access Preamble on RACH in uplink:”; Tsai; 0084)
(where
“TMTR” associated with “RCVR 1520a”/FIG. 15 maps to “transmitter”
“Ransom Access Preamble” maps to “preamble”,
“uplink” maps to “uplink”
FIG. 2 illustrates “transmit”
FIG. 15 illustrates “configured”

a receiver configured to receive a response in downlink; and 
(“2) Random Access Response generated by MAC on DL-SCH:”; Tsai; 0086)
(where
“RCVR 1520a”/FIG. 15 maps to “receiver”
“Random Access Response” maps to “response”,
“DL-SCH” maps to “downlink”,
FIG. 2 illustrates “receive”
FIG. 15 illustrates “configured”

a processor configured to determine whether the response is for the preamble or not based on information, included in the response, on a system frame number, 
(“For NB-IoT UEs, the RA-RNTI associated with the PRACH in which the Random Access Preamble is transmitted, is computed as:
RA-RNTI=1+floor(SFN_id/4) [0261] where SFN_id is the index of the first radio frame of the specified PRACH. [0262] The MAC entity may stop monitoring for Random Access Response(s) after successful reception of a Random Access Response containing Random Access Preamble identifiers that matches the transmitted Random Access Preamble.”; Tsai; 0260-0262)
(“If no Random Access Response is received within the RA Response window, or if none of all received Random Access Responses contains a Random Access Preamble identifier corresponding to the transmitted Random Access Preamble, the Random Access Response reception is considered not successful”; Tsai; 0274)
(where
“processor 1524”/FIG. 15 maps to “processor”
FIG. 15 illustrates “configured”,
“Random Access Response” maps to “response”,
“after successful reception”/”If no Random Access Response is received” maps to “determine whether the response is for .. or not”, where “after”/”if” maps to “determine whether”, “successful” maps to “for”, “no” maps to “not”
“RA-RNTI”/”Random Access Preamble identifiers” maps to “information”
“Random Access Response containing Random Access Preamble identifiers” maps to “included in the response”
“matches” maps to “based on”
“RA-RNTI=1+floor(SFN_id/4) [0261] where SFN_id is the index of the first radio frame of the specified PRACH” maps to “based on information, ... on a system frame number”, where “SFN_id” maps to “system frame number”

wherein, when the information is information on a system frame number where the terminal transmitted the preamble, the processor determines that the response is for the preamble.      	
(where
“RA-RNTI=1+floor(SFN_id/4)” maps to “wherein, when the information is information on a system frame number”,
“the PRACH in which the Random Access Preamble is transmitted, is computed as: RA-RNTI=1+floor(SFN_id/4) [0261] where SFN_id is the index of the first radio frame of the specified PRACH. [0262] The MAC entity may stop monitoring for Random Access Response(s) after successful reception of a Random Access Response containing Random Access Preamble identifiers that matches the transmitted Random Access Preamble” maps to “the information is information on a system frame number where the terminal transmitted the preamble, the processor determines that the response is for the preamble”, where “in which the Random Access Preamble is transmitted” maps to “where the terminal transmitted the preamble”, “after successful reception of a Random Access Response containing Random Access Preamble identifiers that matches the transmitted Random Access Preamble” maps to “determines that the response is for the preamble”, where “matches” maps to “is for”

Shi teaches a UE transmitting a Random Access Preamble to an eNB in a particular SFN where the UE determines a RA-RNTI based on the SFN, teaches the eNB receiving the Random Access Preamble and determining the RA-RNTI based on the received SFN, teaches the eNB transmitting a Random Access Response including the RA-RNTI to the UE and the UE receiving the Random Access Response based on the RA-RNTI, teaches the UE receiving the Random Access Response with the RA-RNTI a and determining a match associated with the transmitted preamble or not receiving the Random Access Response and determining the communication as not successful.

As to claim 13:
Shi et al. discloses:
A base station comprising: 
a receiver configured to receive a preamble in uplink; and 
 (“1) Random Access Preamble on RACH in uplink:”; Tsai; 0084)
(where
FIG. 15 maps to “receiver”
“Ransom Access Preamble” maps to “preamble”,
“uplink” maps to “uplink”
FIG. 2 illustrates “transmit”
FIG. 15 illustrates “configured”

a transmitter configured to transmit a response in downlink; 
 (“2) Random Access Response generated by MAC on DL-SCH:”; Tsai; 0086)
(where
FIG. 15 maps to “transmitter”
“Random Access Response” maps to “response”,
“DL-SCH” maps to “downlink”,
FIG. 2 illustrates “receive”
FIG. 15 illustrates “configured”

wherein the response includes information on a system frame number, the information being used by a terminal for determining whether the response is for the preamble or not, and 
 (“For NB-IoT UEs, the RA-RNTI associated with the PRACH in which the Random Access Preamble is transmitted, is computed as:
RA-RNTI=1+floor(SFN_id/4) [0261] where SFN_id is the index of the first radio frame of the specified PRACH. [0262] The MAC entity may stop monitoring for Random Access Response(s) after successful reception of a Random Access Response containing Random Access Preamble identifiers that matches the transmitted Random Access Preamble.”; Tsai; 0260-0262)
(“If no Random Access Response is received within the RA Response window, or if none of all received Random Access Responses contains a Random Access Preamble identifier corresponding to the transmitted Random Access Preamble, the Random Access Response reception is considered not successful”; Tsai; 0274)
(where
“processor 1524”/FIG. 15 maps to “processor”
FIG. 15 illustrates “configured”,
“Random Access Response” maps to “response”,
“after successful reception”/”If no Random Access Response is received” maps to “determine whether the response is for .. or not”, where “after”/”if” maps to “determine whether”, “successful” maps to “for”, “no” maps to “not”
“RA-RNTI”/”Random Access Preamble identifiers” maps to “information”
“Random Access Response containing Random Access Preamble identifiers” maps to “included in the response”
“matches” maps to “based on”
“RA-RNTI=1+floor(SFN_id/4) [0261] where SFN_id is the index of the first radio frame of the specified PRACH” maps to “based on information, ... on a system frame number”, where “SFN_id” maps to “system frame number”

wherein, when the information is information on a system frame number where the base station receives the preamble, the response is determined to be for the preamble.	
(where
“RA-RNTI=1+floor(SFN_id/4)” maps to “wherein, when the information is information on a system frame number”,
“the PRACH in which the Random Access Preamble is transmitted, is computed as: RA-RNTI=1+floor(SFN_id/4) [0261] where SFN_id is the index of the first radio frame of the specified PRACH. [0262] The MAC entity may stop monitoring for Random Access Response(s) after successful reception of a Random Access Response containing Random Access Preamble identifiers that matches the transmitted Random Access Preamble” maps to “the information is information on a system frame number where the terminal transmitted the preamble, the processor determines that the response is for the preamble”, where “in which the Random Access Preamble is transmitted” maps to “where the terminal transmitted the preamble”, “after successful reception of a Random Access Response containing Random Access Preamble identifiers that matches the transmitted Random Access Preamble” maps to “determines that the response is for the preamble”, where “matches” maps to “is for”

Shi teaches a UE transmitting a Random Access Preamble to an eNB in a particular SFN where the UE determines a RA-RNTI based on the SFN, teaches the eNB receiving the Random Access Preamble and determining the RA-RNTI based on the received SFN, teaches the eNB transmitting a Random Access Response including the RA-RNTI to the UE and the UE receiving the Random Access Response based on the RA-RNTI, teaches the UE receiving the Random Access Response with the RA-RNTI a and determining a match associated with the transmitted preamble or not receiving the Random Access Response and determining the communication as not successful.

As to claim 14:
Shi et al. discloses:
A communication system comprising:
a terminal comprising: 
a transmitter configured to transmit a preamble in uplink; 
 (“1) Random Access Preamble on RACH in uplink:”; Tsai; 0084)
(where
“TMTR” associated with “RCVR 1520a”/FIG. 15 maps to “transmitter”
“Ransom Access Preamble” maps to “preamble”,
“uplink” maps to “uplink”
FIG. 2 illustrates “transmit”
FIG. 15 illustrates “configured”

a receiver configured to receive a response in downlink; and 
 (“2) Random Access Response generated by MAC on DL-SCH:”; Tsai; 0086)
(where
“RCVR 1520a”/FIG. 15 maps to “receiver”
“Random Access Response” maps to “response”,
“DL-SCH” maps to “downlink”,
FIG. 2 illustrates “receive”
FIG. 15 illustrates “configured”

a processor configured to determine whether the response is for the preamble or not based on information, included in the response, on a system frame number,  
(“For NB-IoT UEs, the RA-RNTI associated with the PRACH in which the Random Access Preamble is transmitted, is computed as:
RA-RNTI=1+floor(SFN_id/4) [0261] where SFN_id is the index of the first radio frame of the specified PRACH. [0262] The MAC entity may stop monitoring for Random Access Response(s) after successful reception of a Random Access Response containing Random Access Preamble identifiers that matches the transmitted Random Access Preamble.”; Tsai; 0260-0262)
(“If no Random Access Response is received within the RA Response window, or if none of all received Random Access Responses contains a Random Access Preamble identifier corresponding to the transmitted Random Access Preamble, the Random Access Response reception is considered not successful”; Tsai; 0274)
(where
“processor 1524”/FIG. 15 maps to “processor”
FIG. 15 illustrates “configured”,
“Random Access Response” maps to “response”,
“after successful reception”/”If no Random Access Response is received” maps to “determine whether the response is for .. or not”, where “after”/”if” maps to “determine whether”, “successful” maps to “for”, “no” maps to “not”
“RA-RNTI”/”Random Access Preamble identifiers” maps to “information”
“Random Access Response containing Random Access Preamble identifiers” maps to “included in the response”
“matches” maps to “based on”
“RA-RNTI=1+floor(SFN_id/4) [0261] where SFN_id is the index of the first radio frame of the specified PRACH” maps to “based on information, ... on a system frame number”, where “SFN_id” maps to “system frame number”

wherein, when the information is information on a system frame number where the terminal transmitted the preamble, the processor determines that the response is for the preamble, and a base station comprising: 
a receiver configured to receive the preamble in uplink; and a transmitter configured to transmit the response in downlink.      	
(where
“RA-RNTI=1+floor(SFN_id/4)” maps to “wherein, when the information is information on a system frame number”,
“the PRACH in which the Random Access Preamble is transmitted, is computed as: RA-RNTI=1+floor(SFN_id/4) [0261] where SFN_id is the index of the first radio frame of the specified PRACH. [0262] The MAC entity may stop monitoring for Random Access Response(s) after successful reception of a Random Access Response containing Random Access Preamble identifiers that matches the transmitted Random Access Preamble” maps to “the information is information on a system frame number where the terminal transmitted the preamble, the processor determines that the response is for the preamble”, where “in which the Random Access Preamble is transmitted” maps to “where the terminal transmitted the preamble”, “after successful reception of a Random Access Response containing Random Access Preamble identifiers that matches the transmitted Random Access Preamble” maps to “determines that the response is for the preamble”, where “matches” maps to “is for”

Shi teaches a UE transmitting a Random Access Preamble to an eNB in a particular SFN where the UE determines a RA-RNTI based on the SFN, teaches the eNB receiving the Random Access Preamble and determining the RA-RNTI based on the received SFN, teaches the eNB transmitting a Random Access Response including the RA-RNTI to the UE and the UE receiving the Random Access Response based on the RA-RNTI, teaches the UE receiving the Random Access Response with the RA-RNTI a and determining a match associated with the transmitted preamble or not receiving the Random Access Response and determining the communication as not successful.

As to claim 15:
Shi et al. discloses:
A communication method performed by a terminal, comprising: 
transmitting a preamble in uplink; 
 (“1) Random Access Preamble on RACH in uplink:”; Tsai; 0084)
(where
“TMTR” associated with “RCVR 1520a”/FIG. 15 maps to “transmitter”
“Ransom Access Preamble” maps to “preamble”,
“uplink” maps to “uplink”
FIG. 2 illustrates “transmit”
FIG. 15 illustrates “configured”

receiving a response in downlink; and 
 (“2) Random Access Response generated by MAC on DL-SCH:”; Tsai; 0086)
(where
“RCVR 1520a”/FIG. 15 maps to “receiver”
“Random Access Response” maps to “response”,
“DL-SCH” maps to “downlink”,
FIG. 2 illustrates “receive”
FIG. 15 illustrates “configured”

determining whether the response is for the preamble or not based on information, included in the response, on a system frame number, 
 (“For NB-IoT UEs, the RA-RNTI associated with the PRACH in which the Random Access Preamble is transmitted, is computed as:
RA-RNTI=1+floor(SFN_id/4) [0261] where SFN_id is the index of the first radio frame of the specified PRACH. [0262] The MAC entity may stop monitoring for Random Access Response(s) after successful reception of a Random Access Response containing Random Access Preamble identifiers that matches the transmitted Random Access Preamble.”; Tsai; 0260-0262)
(“If no Random Access Response is received within the RA Response window, or if none of all received Random Access Responses contains a Random Access Preamble identifier corresponding to the transmitted Random Access Preamble, the Random Access Response reception is considered not successful”; Tsai; 0274)
(where
“processor 1524”/FIG. 15 maps to “processor”
FIG. 15 illustrates “configured”,
“Random Access Response” maps to “response”,
“after successful reception”/”If no Random Access Response is received” maps to “determine whether the response is for .. or not”, where “after”/”if” maps to “determine whether”, “successful” maps to “for”, “no” maps to “not”
“RA-RNTI”/”Random Access Preamble identifiers” maps to “information”
“Random Access Response containing Random Access Preamble identifiers” maps to “included in the response”
“matches” maps to “based on”
“RA-RNTI=1+floor(SFN_id/4) [0261] where SFN_id is the index of the first radio frame of the specified PRACH” maps to “based on information, ... on a system frame number”, where “SFN_id” maps to “system frame number”

wherein, when the information is information on a system frame number where the terminal transmitted the preamble, the terminal determines that the response is for the preamble.	
(where
“RA-RNTI=1+floor(SFN_id/4)” maps to “wherein, when the information is information on a system frame number”,
“the PRACH in which the Random Access Preamble is transmitted, is computed as: RA-RNTI=1+floor(SFN_id/4) [0261] where SFN_id is the index of the first radio frame of the specified PRACH. [0262] The MAC entity may stop monitoring for Random Access Response(s) after successful reception of a Random Access Response containing Random Access Preamble identifiers that matches the transmitted Random Access Preamble” maps to “the information is information on a system frame number where the terminal transmitted the preamble, the processor determines that the response is for the preamble”, where “in which the Random Access Preamble is transmitted” maps to “where the terminal transmitted the preamble”, “after successful reception of a Random Access Response containing Random Access Preamble identifiers that matches the transmitted Random Access Preamble” maps to “determines that the response is for the preamble”, where “matches” maps to “is for”

Shi teaches a UE transmitting a Random Access Preamble to an eNB in a particular SFN where the UE determines a RA-RNTI based on the SFN, teaches the eNB receiving the Random Access Preamble and determining the RA-RNTI based on the received SFN, teaches the eNB transmitting a Random Access Response including the RA-RNTI to the UE and the UE receiving the Random Access Response based on the RA-RNTI, teaches the UE receiving the Random Access Response with the RA-RNTI a and determining a match associated with the transmitted preamble or not receiving the Random Access Response and determining the communication as not successful.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai US 20180270869 and in further view of Yi et al. US 20170215207 (cited in Final Rejection dated 2/25/2022).

As to claim 8:
Tsai as described above does not explicitly teach:
wherein the information on the system frame number equals a value obtained by modulo operation to the system frame number.
		
However, Yi et al. further teaches a mod capability which includes:
wherein the information on the system frame number equals a value obtained by modulo operation to the system frame number.
 (“Since the index of a first radio frame of the PRACH resource wraps around upon reaching a value related to a maximum RAR window size according to the Equation C, the Equation C can be used in the same way as an Equation D.  RA-RNTI=1+t_id+10*f_id+60*(SFN_id mod(Wmax/10)).  [Equation D]”; Yi et al.; 0176)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mod capability of Yi et al. into Tsai. By modifying the processing/communication of Tsai to include the mod capability as taught by the processing/communication of Yi et al., the benefits of improved flexibility (Tsai; 0367) with improved multiple repetition transmission (Yi et al.; 0158) are achieved.

As to claim 10:
Tsai as described above does not explicitly teach:
wherein a time width for monitoring the response by the processor after the preamble is transmitted is longer than 10ms.
		
However, Yi et al. further teaches a window capability which includes:
wherein a time width for monitoring the response by the processor after the preamble is transmitted is longer than 10ms.
(“FIG. 11B is an example for RAP transmission using an extended RAR window (>10 subframes).”; Yi et al.; 0148)
(“In one embodiment, a radio frame of 10 ms is used and one radio frame includes 10 subframes.”; Yi et al.; 0048)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the window capability of Yi et al. into Tsai. By modifying the processing/communication of Tsai to include the window capability as taught by the processing/communication of Yi et al., the benefits of improved flexibility (Tsai; 0367) with improved multiple repetition transmission (Yi et al.; 0158) are achieved.

As to claim 12:
Tsai as described above does not explicitly teach:
wherein the information on the system frame number equals a value obtained by modulo operation to the system frame number.
		
However, Yi et al. further teaches a mod capability which includes:
wherein the information on the system frame number equals a value obtained by modulo operation to the system frame number.
 (“Since the index of a first radio frame of the PRACH resource wraps around upon reaching a value related to a maximum RAR window size according to the Equation C, the Equation C can be used in the same way as an Equation D.  RA-RNTI=1+t_id+10*f_id+60*(SFN_id mod(Wmax/10)).  [Equation D]”; Yi et al.; 0176)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mod capability of Yi et al. into Tsai. By modifying the processing/communication of Tsai to include the mod capability as taught by the processing/communication of Yi et al., the benefits of improved flexibility (Tsai; 0367) with improved multiple repetition transmission (Yi et al.; 0158) are achieved.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai US 20180270869 and in further view of Shi et al. US 20190090282.

As to claim 16:
Tsai as described above does not explicitly teach:
	wherein the response is received by descrambling a downlink control channel using a random access RNTI (RA-RNTI)
		
However, Shi et al. further teaches a descramble capability which includes:
	wherein the response is received by descrambling a downlink control channel using a random access RNTI (RA-RNTI)
	(“In this embodiment, after determining the RA-RNTI used by itself, the UE may descramble a PDCCH by using the RA-RNTI in an RAR window to obtain a position of a PDSCH where MAC PDU is located, and after the MAC PDU is obtained, the UE may obtain an RAR of itself by decoding the MAC PDU by using the frequency resource for transmitting the preamble.”; Shi et al.; 0162)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the descramble capability of Shi et al. into Tsai. By modifying the processing/communication of Tsai to include the descramble capability as taught by the processing/communication of Shi et al., the benefits of improved flexibility (Tsai; 0367) with improved calculation (Shi et al.; 0010) are achieved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464